           Case 6:20-cv-00073-CCL Document 7 Filed 11/19/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             HELENA DIVISION

 KEN CANTRELL,                                          CV-20-73-H-CCL

                                 Plaintiff,

     vs.                                                       Order

 COMMISSIONER OF SOCIAL
 SECURITY,

                               Defendant.

      Dale Robbins, moves for admission of Maren Miller Barn, to practice before

this Court pro hac vice. Mr. Robbin's motion is accompanied by Mr. Barn's

affidavit and certificate of compliance under Rule 8.5 of the Montana Rules of

Professional Conduct. The motion and attachments appear to be in order and in

compliance with L.R. 83.l(d). Accordingly,

      IT IS HEREBY ORDERED that the motion to admit Maren Miller Barn,

pro hac vice (Doc. 6) is granted on the condition that Mr. Barn shall do his own

work. This means Mr. Barn must do his own writing, sign his own filings, and

appear and participate personally in any hearing or conference set by the Court.

      Counsel shall take steps to register in the Court's electronic filing system.
                        th,
      Dated this   f l Efay of November, 2020.

                                     -ct~✓~
                                    CHARLES C. L O ~
                                SENIOR UNITED STATES DISTRICT JUDGE
